        Case 1:19-cv-09758-GHW Document 176 Filed 08/23/21 Page 1 of 3

                                                                USDC SDNY
                                                                DOCUMENT
UNITED STATES DISTRICT COURT                                    ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                   DOC #:
                                                                DATE FILED: 
                                                      :
 GLENN ALTO, EDWARD CONNOLLY in his                   :
 individual capacity and as trustee of the Connolly   :            1:19-cv-9758
 2014 Grantor Retained Annuity Trust, and             :
 LEWIS WILLIAM WATERS in his individual               :            ORDER
 capacity and as trustee of the Lewis William         :
 Waters III 2014 Qualified Annuity Trust,             :
                                                      :
                Plaintiffs,                           :
                                                      :
                -against-                             :
                                                      :
 SUN PHARMACEUTICAL INDUSTRIES,                       :
 INC.,                                                :
                                                      :
                Defendant.                            :
                                                      :
                                                      :

Gregory H. Woods, United States District Judge:

       Trial in this case is scheduled to begin on August 30, 2021. Pursuant to Rule 43(a) of the

Federal Rules of Civil Procedure, a prohibition on traveling to the United States under federal

coronavirus-related regulations constitutes a compelling circumstance and provides good cause to

allow the witness, Kal Sundaram (the “Remote Witness”), to provide testimony remotely via

videoconference. Accordingly, after due deliberation, the Court is prepared to adopt the following

virtual procedures which provide appropriate safeguards in relation to the remote testimony of the

witness. Any party objecting to these procedures or who wishes to suggest alternate procedures

shall do so by a letter submitted on ECF no later than Tuesday, August 24, 2021.

IT IS HEREBY ORDERED THAT:

   1. Videoconferencing. The Remote Witness shall provide testimony using a platform

mutually agreed upon by the parties, and approved by the Court. The Court’s technology does not

support Zoom, but does support Zoom.gov. It also supports the Microsoft Teams and WebEx
          Case 1:19-cv-09758-GHW Document 176 Filed 08/23/21 Page 2 of 3



platforms. The parties shall inform the Court of which platform they have selected no later than

August 25, 2021. The witness shall participate in appropriate pre-trial technology testing no later

than August 26, 2021 and as may be required by further order of the Court.

    2. Submission of Exhibits. The parties shall prepare two binders for the Remote Witness.

The first binder (“Binder One”) shall be prepared by the party offering the witness. It shall contain

all exhibits that the party offering that witness intends for the witness to discuss at trial. The second

binder (“Binder Two”) shall be prepared by the party opposing the witness. Binder Two shall

contain all exhibits that the opposing party intends for the witness to view during cross-examination.

          By no later than August 27, 2021, copies of Binder Two shall be provided to the Remote

Witness as well as to opposing counsel. The Binder Two shall be sealed and shall, on its exterior,

clearly instruct the witness and opposing counsel not to open the binder until directed to do so. The

Remote Witness and opposing counsel shall not review Binder Two until the cross-examination

begins.

          A hard copy and USB drive of Binder One shall be provided to the Court on August 30,

2021. A hard copy and USB drive of Binder Two shall be provided to the Court on the same date.

    3. Remote Witness Testimony. Rule 43(a) of the Federal Rules of Civil Procedure provides

that, for “good cause in compelling circumstances,” a witness may be permitted to testify by

contemporaneous transmission from a location other than the courtroom. Here, the Remote

Witness lives in India and is subject to a prohibition on traveling to the United States under federal

coronavirus-related regulations. Such circumstances constitute good cause and compelling

circumstances. And as a result, the Remote Witness may testify by contemporaneous transmission

from a different location than the Courtroom. The Remote Witness shall be sworn in over remote

means, and such testimony will have the same effect and be binding upon the Remote Witness in

the same manner as if such Remote Witness was sworn in by the Court deputy in person in open


                                                    2
         Case 1:19-cv-09758-GHW Document 176 Filed 08/23/21 Page 3 of 3



court at the courthouse. The party offering the Remote Witness shall be responsible for ensuring

that the remote technology and all exhibits from all parties are supplied to the Remote Witness in

hard copy prior to trial. During the testimony, no person other than counsel may be present in the

room from which the Remote Witness will testify during that witness’s testimony. While the

Remote Witness is testifying, he or she may not have in the room from which the Remote Witness is

testifying any documents except Binder One and Binder Two. The Remote Witness must connect

to the trial using a computer equipped with a camera; he may not access the trial using a phone or

tablet device. Upon the conclusion of his or her testimony, the witness shall disconnect from the

link.

    Testimony by the Remote Witness shall take place within the course of the normal trial day. If

the Remote Witness cannot testify during the regular trial day, the Court will understand him to be

unavailable.

    4. Courtroom Formalities. Although the testimony of the Remote Witness will be provided

using videoconferencing technology, the trial constitutes a court proceeding, and any recording

other than the official court version is prohibited. No party may record images or sounds from any

location. The formalities of a courtroom must be observed. When called to testify, the Remote

Witness must situate himself in such a manner as to be able to view the video screen and be seen by

the Court.

    SO ORDERED.

Dated: August 23, 2021
New York, New York
                                                       __________________________________
                                                             ___
                                                              _______
                                                              __   ____
                                                                      _ __
                                                                        ____
                                                                         ___
                                                                           ____
                                                                            ___
                                                                             _ __
                                                                                ____
                                                                                   ____
                                                                                   __
                                                              GREGORY
                                                              GREGOG RY
                                                                   GO   Y H. WOODS
                                                             United States District Judge
                                                                                    Judg




                                                  3
